Exhibit 10.7(b)
(CITI LOGO) [y03040y0304001.gif]
June 9, 2009
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe
     Re: Management Agreement Renewal
Dear Mr. Rowe:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2010 and all
other provisions of the Management Agreement will remain unchanged.

  •

•

•

•

•

•

•

•

•

•

  Smith Barney Diversified Futures Fund L.P.

Smith Barney Diversified Futures Fund L.P. II

SB Bristol Energy Fund LP

CMF SandRidge Master Fund L.P.

Bohdan Mysko

CMF SandRidge Feeder (Cayman) Ltd.

UDC International

Citigroup Energy Advisors Portfolio L.P.

Citigroup Diversified 2000 Futures Fund L.P.

Citigroup Diversified Futures fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro    
 
       
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    

          SANDRIDGE CAPITAL. L.P.    
 
       
By:
  /s/ Andrew M. Rowe    
 
       
 
        Print Name: Andrew M. Rowe    
 
        JM/sr    

 